Case 1:18-cv-05759-RWL Document58 Filed 01/30/20 Page 1 of 1

 

 

 

 

 

‘!

¢ USDC SDNY Seyfarth Shaw LLP

Seyfarth !
~D 233 South Wacker Drive
| UMENT ; Suite 8000
ELECTRONICALE Y FILED Chicago, Illinois 60606-6448
DOC #: ee T (312) 460-5000
DATE FILED: \- 30-207 F (312) 460-7000
tahlering@seyfarth.com

 

 

 

 

 

T (312) 460-5922

www.seyfarth.com

January 30, 2020

Via ECF

The Honorable Robert W. Lehrburger
United States District Court

500 Pearl St., Room 1960

New York, New York 10007

Re:  Janimary Hernandez v. J.C. Penney Company, Inc.
Case No. 18-cv-05759 (S.D.N.Y.)

Dear Judge Lehrburger:

We represent Defendant J.C. Penney Company, Inc. in the above-referenced action. The
parties have been working diligently to finalize a settlement agreement and related documents to
present to the Court. The parties are very close to the finish line in this process, and would
request a brief extension of an additional 15 days until February 14, 2020 to submit a motion for _|
preliminary approval, and a continuation of the stay of discovery. The current deadline is set for
today, January 30, 2020. This request is made in good faith and not for purposes of delay. Both
parties consent to this request.

Respectfully submitted,
SEYFARTH SHAW LLP

/s/ Thomas E._ Ahlering

cc: Counsel of Record

SO ORDERED:
A W30f 2.022?

HON. ROBERT W. LEHRBURGER
UNITEO STATES MAGISTRATE JUDGE

61526773v.1
